UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number[811-22548] The Wall Street EWM Funds Trust (Exact name of registrant as specified in charter) 55 E. 52nd Street, 23rd Floor New York, NY10055 (Address of principal executive offices) (Zip code) Robert P. Morse, President The Wall Street EWM Funds Trust 55 E. 52nd Street, 23rd Floor New York, NY10055 (Name and address of agent for service) (212) 497-0845 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2011 Date of reporting period:September 30, 2011 Item 1. Schedule of Investments. Evercore Wealth Management Macro Opportunity Fund Schedule of Investments September 30, 2011 (Unaudited) Shares Value COMMON STOCKS - 8.1% Natural Gas Distribution - 2.2% Kinder Morgan, Inc. $ Oil and Gas Extraction - 3.0% Enterprise Products Partners LP Pipeline Transportation of Natural Gas - 2.9% Enbridge Energy Partners LP TOTAL COMMON STOCKS (Cost $3,035,394) Principal Amount CORPORATE BOND - 1.2% Natural Gas Distribution - 1.2% Enbridge Inc Mtn Cds (b) 5.00%, 08/09/2016 TOTAL CORPORATE BOND (Cost $458,514) FOREIGN GOVERNMENT NOTE/BOND - 2.5% Executive, Legislative, and Other General Government Support - 2.5% Canadian Government (b) 3.25%, 06/01/2021 TOTAL FOREIGN GOVERNMENT NOTE/BOND (Cost $949,299) Shares EXCHANGE TRADED FUNDS - 22.7% Other Investment Pools and Funds - 22.7% CurrencyShares Canadian Dollar Trust ProShares UltraShort Euro (a) Proshares UltraShort MSCI Europe (a) WisdomTree Dreyfus China Yuan Fund TOTAL EXCHANGE TRADED FUNDS (Cost $7,497,471) MUTUAL FUND - 6.5% Other Investment Pools and Funds - 6.5% RidgeWorth Seix Floating Rate High Income Fund TOTAL MUTUAL FUNDS (Cost $2,424,862) Contracts (100 shares per contract) PURCHASED OPTIONS - 5.8% Call Options - 0.1% Other Investment Pools and Funds - 0.1% ProShares UltraShort 20+ Year Treasury Expiration December 2011, Exercise Price $30.00 Total Call Options Put Options - 5.7% Beverage Manufacturing - 0.4% Hansen Natural Corporation Expiration December 2011, Exercise Price $85.00 Building Material and Supplies Dealers - 1.0% The Home Depot, Inc. Expiration November 2011, Exercise Price $34.00 Computer and Peripheral Equipment Manufacturing - 1.1% International Business Machines Corp. Expiration October 2011, Exercise Price $165.00 Metal Ore Mining - 0.7% Freeport McMoRan Copper & Gold Inc. Expiration October 2011, Exercise Price $44.00 Other Investment Pools and Funds - 1.1% CurrencyShares Australian Dollar Trust Expiration December 2011, Exercise Price $98.00 Soap, Cleaning Compound, and Toilet Preparation Manufacturing - 0.5% Colgate-Palmolive Co. Expiration January 2012, Exercise Price $90.00 Software Publishers - 0.6% Salesforce.com, Inc. Expiration November 2011, Exercise Price $130.00 Tobacco Manufacturing - 0.3% Altria Group Inc. Expiration October 2011, Exercise Price $26.00 Total Put Options TOTAL PURCHASED OPTIONS (Cost $2,219,040) SHORT TERM INVESTMENTS - 49.6% Shares MONEY MARKET FUND - 12.0% First American Prime Obligations Fund, Class Z, 0.033% ( c ) TOTAL MONEY MARKET Principal Amount US TREASURY BILLS - 37.6% United States Treasury Bills, 0.009%, 12/8/2011 United States Treasury Bills, 0.012%, 12/22/2011 United States Treasury Bills, 0.000%, 11/10/2011 United States Treasury Bills, 0.000%, 11/25/2011 TOTAL US TREASURY BILLS TOTAL SHORT TERM INVESTMENTS (Cost $17,789,495) Total Investments (Cost $34,374,075) - 96.4% Other Assets in Excess of Liabilites - 3.6% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a)Non-income producing security (b)Foreign Domiciled (c)Variable Rate Security - the rate shown is the annualized seven-day effective yield as of September 30, 2011 On September 30, 2011, the cost of investments for federal income tax purposes was approximately $34,374,075. The aggregate gross unrealized appreciation and depreciation of investments, based on this cost, was as follows*: Unrealized appreciation $ 1,500,083 Unrealized depreciation Net unrealized depreciation $ 232,981 *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. Generally accepted accounting principles require disclosures regarding the valuation inputs and techniques used to measure fair value and any changes in such valuation inputs and techniques.The various inputs used in determining the value of each of the Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The valuation levels are not necessarily an indication of the risk associated with investing in these securities.As of September 30, 2011, the Fund's investments were classified as follows: Total Level 1 Level 2 Level 3 Fair Value Common Stocks* $ $ $
